 



EXHIBIT 10.69
KEY TERMS OF COMPENSATION ARRANGEMENT

      NAME:   Lisa M. Harper       TITLE:   Chief Creative Officer       BASE
SALARY:   $645,000       BONUS PLAN:   Target payout at 100% of base salary.    
  HEALTH BENEFITS:   Medical, dental and vision insurance.       401K:   4%
match, eligible after 6 months.       MANAGEMENT CHANGE OF CONTROL
PLAN:   If involuntary termination, but not for
death, disability or cause, at any time
within 18 months following the change of
control, eligible to receive a payment equal
to three times annual salary and a
pro-rated bonus, in a single lump sum
payment, less applicable taxes, and benefits
coverage for 18 months.       MANAGEMENT SEVERANCE PLAN:   Eligible to receive a
lump sum severance
payment equal to 50% of gross base salary if
involuntarily terminated other than for
death, disability or cause.

 